DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority/Continuation
This Application filed 10/17/2019 is a continuation of Appl No.: 16/424683, filed 05/29/2019, now U.S. Patent #10509919; and claims foreign priority to 201810531740.6, filed 05/29/2018.

Claims 1—18 filed on 10/17/2019 are presented for examination.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1—18 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1—14 of U.S. Patent No. US 10509919 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite broader versions of the patented claims; i.e., the parent case.

Please see Claim-Comparison Below:

Instant Application
US 10509919 B1
1. A computer-implemented method for processing blockchain-based transactions, comprising: 
receiving a target transaction initiated by a member node device in a blockchain, wherein the target transaction comprises a reference time parameter, and wherein the reference time parameter is used to determine whether the target transaction is a valid transaction within a transaction validity period; 
determining, based on the reference time parameter, whether the target transaction is a valid transaction within a transaction validity period; and
in response to determining that the target transaction is a valid transaction within the transaction validity period, recording the target transaction to a generated candidate block.
1. A computer-implemented method for processing blockchain-based transactions, comprising: 
receiving a target transaction initiated by a member node device in a blockchain, wherein the target transaction comprises a reference time parameter, wherein the reference time parameter is a reference time stamp generated when the target transaction is created, wherein a transaction validity period corresponds to a numerical interval between a first value and a second value, wherein the first value is a difference between a creation time stamp of a candidate block and a first threshold, and wherein the second value is a sum of the creation time stamp of the candidate block and a second threshold, and wherein the reference time parameter is used to determine whether the target transaction is a valid transaction within the transaction validity period; 
determining, based on the reference time parameter, whether the target transaction is a valid transaction within the transaction validity period, wherein determining whether the target transaction is the valid transaction period comprises: 
comparing the reference time stamp with each of the first value and the second value to determine 
in response to determining that the target transaction is a valid transaction within the transaction validity period, recording the target transaction to a generated candidate block.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 13 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Kravitz” et al. [US 10700853 B2] in view of “Sun” et al. [US 10581847 B1].

REGARDING CLAIMS 1, 7 & 13. Kravitz disclose 
A computer-implemented method for processing blockchain-based transactions,
A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations, A computer-implemented system, comprising: 
one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers (Kravitz: FIG.4), perform one or more operations comprising: 
receiving a target transaction initiated by a member node device in a blockchain [Kravitz disclose Transaction Database 101 as blockchain technology (FIG.1; col.5, lines 13—16)], wherein the target transaction comprises a reference time parameter, and wherein the reference time parameter is used to determine whether the target transaction is a valid transaction within a transaction validity period [Kravitz disclose including “a validity period mechanism …” (col.6, lines 58—64); and  see FIG.2, where validity of request/transaction is determined @207]; and determining, based on the reference time parameter, whether the target transaction is a valid transaction within a transaction validity period [Kravitz disclose Transaction Certificate Authority (TCA) 104 (FIG.1) that certify validity of request/transaction (FIG.2A): col.8, lines 17—36]; 

Kravitz disclose and in response to determining that the target transaction is a valid transaction within the transaction validity period. Kravitz may not expressly disclose; but, Sun, Sun disclose identity engine 116/312 implementing blockchain 118/320 (FIGS.1 & 3); such that, the identity engine record successful authentication attempts over a period of time as a blockchain transaction (see col.5, lines 4—20; col.9, lines 14—24)]. 
Therefore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Kravitz by incorporating the block candidate recordining teaching of Sun for the benefit of  identity engine provisioning device for a given user Based at least in part on a content of an authentication or provisioning request and that of a chain of custody.

Kravitz in view of Sun further disclose Claims 2, 8 & 14. The computer-implemented method, medium, and system, wherein the reference time parameter is a reference time stamp generated when the target transaction is created [Kravitz disclose including timestamp in transaction index (col.5, line 63 to col.6, line 12)] , wherein the transaction validity period corresponds to a numerical interval between a first value and a second value, wherein the first value is a difference between a creation time stamp of the candidate block and a first threshold, and wherein the second value is a sum of the creation time stamp of the candidate block and a second threshold [Kravitz disclose ValidityPeriodCtr value (or validity period date-time interval) included in TCert, and can be restricted to range ValidityPeriodCtr (or a minimum start date-time and maximum end date-time): col.10, lines 37—56].

Allowable Subject Matter
Claims 3—6, 9—12 and 15—18 are objected to as being dependent upon a rejected base claim, but would be allowable if, [I] the above double patenting rejection is overcome; i.e., terminal disclaimer is filed; and [II] they are rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Kravitz in view of Sun fail to disclose claims 3, 9 & 15. The computer-implemented method, medium and system, wherein the reference time parameter is a reference block height value generated when the target transaction is created, wherein the transaction validity period corresponds to a numerical interval between a third value and a block height value of the candidate block in the blockchain, wherein the third value is a difference between the block height value of the candidate block in the blockchain and a third threshold, and wherein determining, based on the reference time parameter, whether the target transaction is the valid transaction within the transaction validity period comprises: comparing the reference block height value with each of the block height value of the candidate block in the blockchain and the third value to determine whether the reference block height value is greater than the third value and less than the block height value of the candidate block in the blockchain; and in response to determining that the reference block height value is greater than the third value and less than the block height value of the candidate block in the blockchain, determining that the target transaction is a valid transaction within the transaction validity period.
Claims 4—6, 10—12 and 16—18 are objected based on their dependence.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO—892: for e.g., Daniel et al, US 10769292 B2 is directed to Computer implemented methods for access control for a restricted resource in a computer system and related methods train a hierarchical temporal memory and use cryptocurrency allocations and blockchain records to determine whether resource consumers are authorized or unauthorized to access the restricted resource).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/Primary Examiner, Art Unit 2434